 

Exhibit 10.7

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

Amendment No. 5

This Amendment No. 5 (this “Amendment”), effective as of June 3, 2019 (the
“Amendment Effective Date”), to that certain Agreement, dated July 5, 2013, as
amended on May 8, 2014, October 23, 2014, April 1, 2015 and December 19, 2018,
(the “License Agreement”) by and between Arvinas Operations, Inc. (formerly,
Arvinas, Inc.), a Delaware corporation having its office at 5 Science Park, 3rd
Floor, New Haven, CT 06511 (“Arvinas”) and Yale University, a corporation
organized and existing under and by virtue of a charter granted by the general
assembly of the Colony and the State of Connecticut and located at 433 Temple
St., New Haven, CT 06511 (“Yale”).

WHEREAS, Arvinas and Yale have entered into the License Agreement and now desire
to amend such License Agreement as set forth more particularly herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intended to be legally bound hereby, the
parties hereto agree as follows:

1.The definition of “FIELD” in Section 2.6 of the License Agreement is hereby
deleted in its entirety and replaced with the following:

“  “FIELD” shall mean, collectively, the THERAPEUTIC FIELD and the AGRICULTURAL
FIELD.”

2.The following definitions are hereby added to Section 2 (Definitions) of the
License Agreement:

“  “AGRICULTURAL FIELD” shall mean any and all uses or applications in
agriculture in which a product mediates degradation of one or more target
proteins.”

“  “THERAPEUTIC FIELD” shall mean the treatment or prevention of any human or
animal disease in which a product mediates degradation of one or more target
proteins except for the following: (a) [**]; and (b) up to [**] additional
targets selected by the [**] under the terms and conditions set forth in that
certain Agreement between YALE, [**]”

3.In consideration for this Amendment, Arvinas will pay to Yale an amount equal
to [**] Dollars (U.S. $[**]). In the event that Arvinas has not paid such amount
to Yale within [**] of Arvinas’ receipt of an invoice for the same issued by
Yale (which invoice shall not be issued prior to [**]), this Amendment will
become null and void immediately upon the expiration of such time period.

4.Capitalized terms used, but not defined in this Amendment shall have the
respective meanings ascribed to such terms in the License Agreement.  Any
reference to “the Agreement” or this “Agreement” in the License Agreement shall
mean the License Agreement, as amended by this Amendment.



--------------------------------------------------------------------------------

 

5.Except as expressly provided herein: (a) no terms or provisions of the License
Agreement are modified or changed by this Amendment, and (b) the terms and
provisions of the License Agreement shall continue in full force and effect.

6.The parties agree that in the event of any conflict between the License
Agreement and this Amendment as to the subject matter of this Amendment, the
provisions of this Amendment will control to the maximum extent permitted under
applicable law.

7.This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall constitute
one and the same document.  This Amendment may be executed by facsimile or
electronic transmission signatures (including .pdf copies).

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date:

 

Arvinas Operations, Inc.

 

Yale University

 

 

 

 

 

 

 

By:

 

/s/ John Houston

 

By:

 

/s/ Jon Soderstrom

 

 

 

 

 

 

 

Name:

 

John Houston

 

Name:

 

Jon Soderstrom

 

 

 

 

 

 

 

Title:

 

President and CEO

 

Title

 

Managing Director, Office of Cooperative Research

 

 

[Signature Page to Amendment No. 5]